SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 May 13, 2011 Date of report (Date of earliest event reported) Rotate Black, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 0-14039 75-3225181 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 932 Spring Street, Suite 201 PETOSKEY, MI 49770 (Address of Principal Executive Offices) (Zip Code) 231/347-0777 (Registrant's telephone number, including area code) NOT APPLICABLE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. Rotate Black, Inc. and Rotate Black Gaming, Inc. (the “Company”, “RBI” “we” or “our”) has reached a settlement with 3D Associates, LLC, 10717, LLC and Charles Petri (“3D”) with regards to an action brought by 3D against RBI and the Seneca Nation of Indians (the "Seneca Nation"). Background In 2008, RBI acquired 63 acres of property in Sullivan County, NY (the "Property") from 3D for $500,000. RBI subsequently transferred the Property to the Seneca Nation pursuant to its agreements with the Seneca Nation. 3D has filed a lawsuit against the Seneca Nation and RBI to recover the Property and other claims. Settlement Agreement RBI has entered into an agreement (the "Agreement") with 3D wherein 3D has agreed to dropits lawsuit against RBI and forever waive any and all claims against RBI.In consideration for this, RBIhas agreedto pay 3D ten dollars ($10) and to grant 3D the right to buythe Property from RBIfor $500,000, in the event thatRBI is successful in re-acquiring the 3D Property from the Seneca Nation. Reference is made to the attached exhibit for a full understanding of the Settlement Agreement. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Release and Hold Harmless Agreement Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Rotate Black, Inc. (Registrant) Date: May 13, 2011 By: /s/JOHN C. PAULSEN Name:John C. Paulsen Title:Chief Executive Officer
